Citation Nr: 0516775	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  01-04 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right foot or ankle 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1968 to April 1970.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2000 
rating decision by the Los Angeles Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In January 2002, 
the Board remanded the claim for further development.  In 
October 2003, the veteran testified at a videoconference 
hearing before the undersigned; a transcript of that hearing 
is of record.  In April 2004, the Board remanded the claim 
again for more detailed development (to ensure compliance 
with the previous remand order).  


FINDINGS OF FACT

It is not shown that the veteran sustained a right foot or 
ankle injury in service, or that any right foot or ankle 
disorder he has is related to his active service.


CONCLUSION OF LAW

Service connection for a right foot or ankle disorder is not 
warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

On November 9, 2000, the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107) became law.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided a copy of the December 2000 decision 
denying his claim.  In that decision, the April 2001 
statement of the case (SOC), and the supplemental SOC's 
(SSOCs) in October 2001, June 2003, and May 2005, he was 
notified of the evidence necessary to substantiate his claim, 
and of what was of record.  By correspondence in February 
2002 and May 2003 he was notified of the VCAA and how it 
applied to his claim.  Regarding timing of VCAA notice, the 
notice did not precede the rating decision on appeal because 
the claim was filed prior to the enactment of VCAA.  The 
claim was reviewed/reconsidered on the merits subsequent to 
the February 2002 and March 2003 VCAA notice; as outlined in 
a June 2003 supplemental SOC.  He was provided further notice 
in May 2004 correspondence, and has had ample opportunity to 
respond.  He is not prejudiced by any notice-timing defect.  

The February 2002, May 2003, and May 2004 letters and the 
April 2001 SOC clearly cited the changes in the law brought 
about by the VCAA and implementing regulations, and explained 
that VA would make reasonable efforts to help the veteran get 
pertinent evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The February 2002 letter informed him that he could take 
longer than 30 days to respond and that evidence received 
within one year would be considered.  In fact, all evidence 
received in the interim to date has been accepted for the 
record and considered.  Although the veteran was not 
specifically advised to submit everything he had pertinent to 
his claims, he was advised that VA would obtain any Federal 
government records, including any VA treatment records, and 
that if he completed the releases, VA would assist him in 
obtaining any private records he identified.  This notice was 
essentially equivalent to telling him to submit everything he 
had pertinent to the claim.  In one form or another he has 
received all mandated notice; he is not prejudiced by any 
technical notice deficiency along the way.  

Regarding the duty to assist, in November 2000, the National 
Personnel Records Center (NPRC) indicated that complete SMR's 
were mailed.  In his Notice of Disagreement in February 2001, 
the veteran indicated that he had been notified by NPRC that 
some of his service medical records (SMR's) was missing.  VA 
then sought SMRs for the period between April and December 
1968.  In May 2004, NPRC ultimately responded that all 
available records had been forwarded to the RO; and in 
November 2004, NPRC responded more specifically that no 
records of the veteran from Fort Ord were available.  The RO 
arranged for VA examinations in January 2003 and in January 
2005.  All notice and duty to assist requirements are met to 
the extent possible.  The veteran is not prejudiced by the 
Board's review of the matter on the merits.  See Conway v. 
Principi,  6 Vet. App. 226 (1994).  

II.	Factual Background

The veteran's SMR's include a March 1968 induction physical 
examination report that notes possible peripheral neuritis.  
A March 1968 report notes that the veteran reported 
complaints of tingling and throbbing numbness involving all 
four extremities since December 1967.  He had not sought 
medical attention for this, and there was no weakness.  The 
examiner noted a possibility of neuritis.  The veteran was 
advised to see a private physician (and return with a letter 
from the physician).  An April 1968 report notes that the 
veteran saw a private physician (but had no letter).  He was 
approved for induction.  In physical evaluation in December 
1968, the medical history the veteran provided did not 
include any foot or ankle problems. On clinical evaluation 
the feet and lower extremities and or neurologic evaluation 
were normal.  On February 1970 service separation examination 
the veteran denied a medical history of foot problems or 
neuritis.  On clinical evaluation, his feet, lower 
extremities and neurologic evaluation were normal.    

Postservice medical records include treatment notes from 
O'Conner Orthopedics (from April 1998 to September 2001), Dr. 
K and Dr. R (dated in May 2000), Dr. J.H. (dated in October 
2001), Dr. D.R. (dated in May 2002), and Dr. J.D. (dated in 
August 2003) that show the veteran received treatment for his 
right ankle.  None relate a right foot or ankle disability to 
the veteran's service.  

On neurological consult in August 1998, Dr. S.W. noted that 
the veteran had a right foot injury in 1968, while in the 
Army, "with swelling of the right foot, leading to right 
footdrop, almost complete."  After a back injury in 1976, he 
noticed that foot drop was complete.  The assessment was 
chronic right foot drop, many years duration.  

May 2000 to October 2000 reports from Long Beach VA Medical 
Center (VAMC) show that the veteran was seen for right ankle 
complaints.  He gave a history of an ankle injury in 1968.  
He had worn a brace for nine years.  The assessment was 
stable ankle injury with brace in place.  

A statement by the veteran's mother, a registered nurse (RN), 
received in July 2000 indicates that when he entered service, 
he did not have right footdrop.  After basic training, he had 
a drop foot condition.   

Dr. S.W.'s May 2001 treatment records note that the veteran 
had a right footdrop during basic training, but he was able 
to continue serving in the military.  He stated that he 
dragged his foot and stumbled while still in service.  The 
assessment was severe injury to the peroneal nerve, and/or 
branch of the sciatic nerve affecting the peroneal innervated 
muscles.  An attempted nerve conduction study of the peroneal 
nerve did not yield results due to the severe atrophy of the 
target muscles studied.  Dr. S.W. commented that the results 
were consistent with a long-standing injury that occurred 
many years ago.  

On January 2003 VA examination, the veteran indicated that he 
twisted his right ankle in basic training in 1968, and that 
his ankle was swollen at the time and he was seen by a 
physician,.  In 1976, he fell from a ladder.  X-rays revealed 
no fractures, but he was in a brace for a couple of months.  
The veteran indicated that he first began to notice frank 
weakness in the right foot in the early 1990's.  Eventually 
peroneal nerve palsy was diagnosed based on electrodiagnostic 
studies.  He had worn a short leg brace over the last four 
years; without a brace he would drag the right foot and trip.  
The examiner reviewed the C-file and noted that at the time 
of the examination, the veteran exhibited severe right 
peroneal neuropathy.  In addition, there appeared to be some 
type of atrophy of muscles innervated by the right posterior 
tibial nerve.  The examiner commented that if the veteran 
were to have peroneal neuropathy, the location of the lesion 
would be at the level of the right knee, not at the level of 
the right ankle.  The examiner also commented that there was 
a back injury in 1976, and if there were sciatic involvement, 
as suspected, this could have contributed to the findings on 
examination.  It was also noted that the veteran had symptoms 
of peripheral neuritis beginning in December 1967, prior to 
military service, and he may have a hereditary condition such 
as the tendency to pressure nerve palsies that might explain 
the entire clinical picture.  The examiner concluded, "it is 
less likely that the current findings in the right lower 
extremity/foot drop are not related to a service-connected 
injury."  The examiner explained that an injury to the right 
ankle could in no way produce the clinical picture present, 
as involvement of the peroneal nerve was present at the level 
of the knee or above, and could not be related to an ankle 
injury such as the alleged sprain in training.  The examiner 
noted that there was no right ankle weakness or footdrop when 
the veteran was examined for service separation.  The 
examiner stated that the current right foot drop pathology is 
different than the peripheral neuritis diagnosed prior to 
military service, and no objective evidence that the current 
ankle pathology was aggravated by the pre-existing condition.  

At his October 2003 videoconference hearing, the veteran and 
his representative asserted that his current right ankle 
disorder was related to an injury in service. 

On January 2005 VA examination, the diagnosis was  right 
footdrop with severe peroneal nerve injury, confirmed by EMG.  
The examiner opined that the right ankle injury in 1968 was 
most likely an ankle sprain, which is not likely to cause 
foot drop since peroneal nerve lesion for the right foot drop 
is likely near the knee and not the ankle.  

III.	Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). 
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

II.	Analysis

There are three threshold requirements that must be satisfied 
in order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met; right footdrop with severe peroneal nerve injury is 
diagnosed.  The further two requirements to be satisfied are: 
evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  While sensory complaints of 
the extremities were noted when the veteran was being 
processed for induction (before any training and, by his 
history, pre-existing service), and neuritis was considered a 
possibility, his subsequent SMRs contain no mention of 
complaints, abnormal findings, or treatment involving the 
right lower extremity.  And on service separation 
examination, his feet, lower extremities, and neurological 
evaluation were normal.  Consequently, service connection for 
a right ankle disorder on the basis that such disability 
became manifest in service and persisted is not warranted.  

To establish service connection for a right ankle disorder in 
these circumstances, there must be competent (medical) 
evidence of a nexus between the current ankle disorder and 
service.  The veteran contends that Dr. S.W.'s 
statements/reports constitute nexus evidence.  However, Dr. 
S.W. did not review the veteran's claims file, and his 
statements/opinions are based on history given by the veteran 
including that he had footdrop in service.  That history is 
inconsistent with service medical records.  A medical 
report/opinion based on an inaccurate medical history has 
limited probative value.  Furthermore, Dr. S.W. opined that 
the current ankle disorder was consistent with a long 
standing injury that occurred many years ago; he did not 
indicate that clinical findings showed that the current right 
ankle disability was related to a specific injury in service 
(nor did he seem to be aware of intercurrent injuries, such 
as the veteran's fall from a ladder noted in the record).  

While the veteran's mother is reported to be an RN, and 
presumably had medical training, her recollection of a remote 
event (i.e., that she observed the veteran to have dropfoot 
on service separation) cannot overcome the separation 
examination normal foot, lower extremity and neurologic 
evaluation findings.  Contemporaneous recorded medical data 
by their very nature have greater probative value than 
recollections of remote events (here, some 30 years prior).  

The opinions by the two separate VA examiners must be given 
substantially greater probative value as they explained the 
rationale for their opinions and relied on facts established 
by a review of the record.  Both examiners opined, in 
essence, that even if the veteran had sustained a right ankle 
injury (as he reports), such an injury would not account for 
the current pathology for which service connection is sought, 
as that would require an injury at a higher level (e.g., at 
the knee).  There is no competent evidence (medical opinion) 
countering this explanation.  

Because he is a layperson, the veteran's own opinion that his 
current right dropfoot is related to a right ankle injury in 
service is not competent evidence.  The preponderance of the 
evidence is against the veteran's claim.  Hence, it must be 
denied.  


ORDER

Service connection for a right foot or ankle disorder is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


